People v Thomas (2022 NY Slip Op 05480)





People v Thomas


2022 NY Slip Op 05480


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022

PRESENT: WHALEN, P.J., SMITH, CENTRA, WINSLOW, AND BANNISTER, JJ. (Filed Sept. 30, 2022.) 


MOTION NO. (91/16) KA 14-01328.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vVERNON THOMAS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.